Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 03 February 2020. After entry of the amendment claims 1-4, 6, 11, 19, 22, 29-31, 34, 36-40, 49, 54, and 55 are pending in the instant application.

37 C.F.R. § 1.98
	The information disclosure statements filed 03 February 2020, and 17 May 2021, have been placed in the application file and the information referred to therein has been considered. Applicants are reminded that the listing of references in the specification (e.g., see pp. 61-64) is not a proper information disclosure statement. 37 C.F.R. § 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and  M.P.E.P. § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

37 C.F.R. § 1.57(d)
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., see pp. 43 and 49). Applicants are required to delete the embedded 

Specification
	The specification is objected to because of the following informalities: page 28, line 6, is incomplete. Tables 1-11 (pp. 48-59) are illegible. Appropriate correction is required.

37 C.F.R. § 1.84
The drawings are objected to because they are illegible (e.g., see Figs. 2-7, 11-16, 22-26, 29, 30, and 32-36). Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

37 C.F.R. § 1.821-1.825
	Items 1) and 2) provide general guidance related to requirements 
1) 37 C.F.R. § 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 C.F.R. § 1.821 (a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 C.F.R. § 1.821- 1.825. This "Sequence Listing" part of the disclosure may be submitted:
a) via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying: i) the name of the ASCII text file;
ii) the date of creation; and iii) the size of the ASCII text file in bytes;
b) on compact disc(s) in duplicate according to 37 C.F.R. § 1.52(e)(1)(ii) and (4), labeled according to 37 C.F.R. § 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 C.F.R. § 1.52(e)(5) in a separate paragraph of the specification identifying: i) the name of the ASCII text file; ii) the date of creation; and iii) the size of the ASCII text file in bytes;
c) via EFS-Web as a PDF (not recommended); or
d) on paper.
2) 37 C.F.R. § 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 C.F.R. § 1.824.
a) If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 
b) If the "Sequence Listing" required by 37 C.F.R. § 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
c) If the "Sequence Listing" required by 37 C.F.R. § 1.821(c) is filed on paper or compact disc, then 37 C.F.R. § 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
	Specific deficiencies and the required response to this Office Action are as follows:
1)	This application contains sequence disclosures (e.g., see claim 22 and pp. 4, 28, 29, 36, 42, 48, 50, and 51 in the specification) in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821-1.825.
Applicants must provide:
-	A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as,
-	An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application;
-	A statement that the "Sequence Listing" includes no new matter; and,
-	A statement that indicates support for the amendment in the application, as filed, as required by 37 C.F.R. § 1.825 and the "Legal Framework."

-A substitute specification in compliance with 37 C.F.R. § 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
- A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
- A copy of the amended specification without markings (clean version); and,
- A statement that the substitute specification contains no new matter;
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide:
-A CRF; and,
-Statement according to item 2) b) or c) above.
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 C.F.R. § 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
2)	Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 C.F.R. § 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Applicants must provide:
-	Replacement and annotated drawings in accordance with 37 C.F.R. § 1.121(d) inserting the required sequence identifiers;
AND/OR

-	A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
-	A copy of the amended specification without markings (clean version); and
-	A statement that the substitute specification contains no new matter.
The specification, claims, and drawings are objected to for failing to comply with the aforementioned requirements.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 3, 4, 11, 34, 38, 40, and 49 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Claim 3 references a fusion protein comprising a nanocage monomer and a first member of a binding pair comprising an antibody, or fragment thereof, wherein said first member is an antigen-binding epitope. This recitation is vague and indefinite 
	Claim 4 contains the phrase about 3 to about 100 nanocage monomers. The phrase precludes the skilled artisan from accurately assessing the upper and lower boundaries of the claimed invention. Furthermore, the phrase such as 24 or 60 monomers renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See M.P.E.P. § 2173.05(d). Appropriate correction is required (e.g., 3 to 100 nanocage monomers).
	Claim 11 references a fusion protein further comprising the antigen. This recitation is confusing because it is not readily manifest if the fusion protein comprises a nanocage monomer fused to both the antibody and its cognate antigen (Ab-L-Ft-L-Ag) or if two different fusion proteins are contemplated (Ab-L-Ft and Ag-L-Ft). Appropriate correction is required.
	Claim 34 contains the phrase such as which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See M.P.E.P. § 2173.05(d). Appropriate correction is required
	Claim 38 references a nanocage wherein about 20% to about 80% of the monomers comprise the fusion protein. The phrase precludes the skilled artisan from accurately assessing the upper and lower boundaries of the claimed invention. Appropriate correction is required (e.g., 20% to 80% of the monomers).
	Claim 40 contains the phrase such as a pharmaceutical agent which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See M.P.E.P. § 2173.05(d). Appropriate correction is required.


35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

	Claims 1, 3, 4, 6, 19, 29, 31, 36-40 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Dehal et al. (2010). The claimed invention is directed toward a fusion protein comprising a nanocage monomer and an antibody, or fragment thereof, linked to the monomer, wherein a plurality of said monomers are capable of forming a nanocage wherein the antibody is displayed on the surface of the nanocage (claims 1 and 3). Claim 4 identifies the monomer (ferritin). Claim 6 is directed toward a flexible or rigid linker comprising 1 to 30 amino acid residues. Claims 29 and 31 further characterize the antibody (scFv). Nanocages containing said monomers are set forth in claims 36-39. Claim 40 references a nanocage comprising a cargo molecule.
Dehal et al. (2010) disclose the preparation of nanocages comprising the full-length human ferritin H and L chains fused to an anti-fibronectin scFv through (GS)x linkers (see Fig. 1, p. 597; Fig. 2, p. 598 (both reproduced below); Materials and methods, 2.1 Protein expression, purification and analysis, p. 598). This teaching meets all of the claimed limitations.

    PNG
    media_image1.png
    277
    281
    media_image1.png
    Greyscale

Figure 1. (A) A graphic representation of a magnetic fusion protein. The scFv fragments are colored pale blue, the ferritin subunits pale green and the iron core dark red (this figure is not relative in size and is a simplified representation of the envisaged fusion protein).


    PNG
    media_image2.png
    286
    410
    media_image2.png
    Greyscale

Figure 2. (A) The amino acid sequence of the scFv:ferritin peptide. The linker regions joining the VH and VL domains of the antibody 

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2, 30, and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over Dehal et al. (2010), as applied supra to claim 1, and further in view of Lee et al. (U.S. Pub. No. 2014/0302527 A1, published 09 October 2014). The claims further reference a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Fc portion of an antibody in the scFv-Ft fusion protein of Dehal et al. (2010), since Lee et al. (2014) teach that including said region facilitates targeting to immune cells. It would have also been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a detectable labeling moiety to facilitate detection of nanocage. Both the motivation and a reasonable expectation of success were present in the prior art.

	Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Dehal et al. (2010), as applied supra to claim 1, and further in view of Towne et al. (U.S. Patent No. 8,722,033, published 13 May 2014). The claims further reference a fusion protein wherein the antibody component displays at least 90% sequence variation with the recited sequence. Towne et al. (2014) provide anti-IL-23 antibodies that display at least 90% amino acid sequence identity to the claimed sequence (see Table 2, Exemplary Variant Heavy Chain Region Sequences). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an anti-IL-23 antibody, as provided by Towne et al. (2014), in the Ab-Ft fusion et al. (2010). One would have been motivated to prepare nanocages expressing anti-IL-23 on the surface to treat inflammatory responses caused by its cognate ligand, IL-23.

	Claims 54 and 55 are rejected under 35 U.S.C. § 103 as being unpatentable over Dehal et al. (2010), as applied supra to claim 36, and further in view of Falvo et al. (2013). The claims are directed toward a method of treating a disease such as cancer, autoimmunity, viral infections, or malarial infections. Falvo and colleagues provide nanocages comprising ferritin and a highly specific immunological reagent (monoclonal antibody Ep1) that is specific for melanoma. Ep1 binds to the melanoma-specific antigen CSPG4. Murine models clearly demonstrated the inhibitory properties of these nanocages. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Ep1 mAb of Falvo et al. (2013), into the nanocages provided by Dehal et al. (2010), to treat cancers such as melanoma. The favorable therapeutic profile of nanocages comprising Ep1 provide a reasonable expectation of success.

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United  or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
12 March 2022